DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
 
Status of Claims
This Office Action is in response to the application filed on October 27, 2020. Claims 1, 3-6, and 8-15 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments in Applicant’s Response dated October 27, 2020 (hereinafter, “Response”), Examiner withdraws the rejections for canceled claim 2 and maintains the remaining prior art rejections. 

Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive.
 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In the present invention, the driver assistance system after having detected a change to a weighting variable carried out by the operator, makes an assumption as to which goal the operator would like to pursue with this change and subsequently proposes to the operator a change to at least one further weighting variable, which supports the attainment of the assumed goal of the operator. Preferably, the operator needs to change only one weighting variable, which is assigned to certain competing quality criteria, with the aid of the virtual control element and, subsequently, the driver assistance system automatically changes the weighting variables of other competing quality criteria, particularly preferably several or even all remaining weighting variables of competing quality criteria which are visualized via the graphical user interface (see specification page 5, second paragraph)”; see Response at p. 9-10 and “there is no disclosure in Tuncer that the system automatically adjusts the weighting variables of other quality criteria in order to optimized the goal indicated by the user”; see Response at p. 10) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Examiner is unpersuaded and maintains the rejections.

Applicant argues that Tuncer does not explicitly teach that a change to one variable by the user would cause the system to change one or more other weighting variables of other quality criteria to maximize the optimization of the user; see Response at p. 10. Examiner disagrees. As explained in the previous Office Action, [0020] of Tuncer describes the change to the weighting of the other parameters based on the user input. Therefore, Examiner is unpersuaded and maintains the rejections.

The remaining arguments are equivalent or stem from those already address above and/or from a previous Office Action, and the same reasoning applies here. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
multiple working elements… in claim 1, Ln. 4 and claim 15, Ln. 3. Structure for this element may be found on Page 9, Ln. 20-22.
a driver assistance system… in claim 1, Ln. 6 and claim 15, Ln. 4. Structure for this element may be found on Page 10, Ln. 32- page 11, Ln. 9.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0052525 (hereinafter, “Tuncer”; already of record).

Regarding claim 1, Tuncer discloses a working machine, in particular an agricultural working machine, a forestry machine, or a construction machine, 5comprising (see at least [0015]): 
multiple working elements for carrying out or assisting work (see at least Fig. 1); and 
a driver assistance system configured for controlling the 10working elements according to at least one processing strategy which is specified by an operator and is directed to fulfillment of at least one quality criterion from competing quality criteria (see at least [0018]; criteria for the operation of the working machine are input into the operator assistance system (i.e., driver assistance system)), the driver assistance system comprising: 
a memory configured for storing data characterizing 15the at least one processing strategy (see at least [0035]; memory device 70); 
a computing device configured for processing the data stored in the memory (see at least [0035]; processor 68); and 
a graphical user interface (see at least [0035]; display device 66);
20wherein the competing quality criteria, which have been weighted with respect to each other according to a weighting variable for each quality criterion, are incorporated into the processing strategy (see at least [0020]; the variables are weighed against each other and compete with one another), wherein each weighting variable is visualized via a virtual control element of the graphical user interface and is specified by the 25operator (see at least [0015]-[0017]; the variables are weighted and can be specified by the operator); 
wherein the driver assistance system is configured to register a strategy selection behavior of the operator, based on a change to one of the weighting variables made by the operator, predict an optimization goal on the basis of the registered strategy 30selection behavior (see at least [0015]-[0017]; the most suitable type of optimization may be selected for operation based on the weighted operating parameters changed directly by the operator), and present an optimization proposal for the predicted optimization goal (see at least [0018]-[0020]; the input device may display the parameters and display the results), and
wherein the driver assistance system is configured to make a change, based upon the accepted or adapted optimization proposal, to the weighting variable of at least on other of the competing quality criteria based on the strategy selection behavior of the operator, which is then incorporated into the processing strategy (see at least [0020]-[0024]; the competing criteria is weighted, changed by the user, and incorporated into the processing strategy. The change made by the operator results in changes to competing criterion).

Regarding claim 3, Tuncer discloses all of the limitations of claim 1. Additionally, Tuncer discloses wherein the virtual control element is configured for displacing the weighting variable with the aid of a drag-and-drop operation (see at least [0021]; geometric shape is used for a drag and drop operation by the operator as an input into the input device), and the change in the weighting variable is effectuated by way 10of a displacement of the virtual control element (see at least [0021]; the control of different parameters is altered based on the input).

Regarding claim 4, Tuncer discloses all of the limitations of claim 1. Additionally, Tuncer discloses wherein the optimization proposal is visualized on the graphical user interface or via the virtual control element (see at least [0021]; the user may see the graphical representation of the parameters on the input device screen).

Regarding claim 5, Tuncer discloses all of the limitations of claim 1. Additionally, Tuncer discloses wherein the optimization proposal is accepted or rejected or adapted by way of an operator input (see at least [0048]; the operator may overwrite the predefined optimization).

Regarding claim 6, Tuncer discloses all of the limitations of claim 5. Additionally, Tuncer discloses wherein the operator input is an input on the graphical user interface or via the virtual control element (see at least [0021]; the user inputs the information into the input screen).

Regarding claim 8, Tuncer discloses all of the limitations of claim 1. Additionally, Tuncer discloses wherein the driver assistance system is configured to carry out respectively assigned control measures in order to fulfill the at least one quality 25criterion and the driver assistance system carries out the assigned control measures (see at least [0019]-[0020]; there are different control measures for fulfilling the quality criteria for the driver assistance system to carry out. For example, working time, throughput, and the quality of the harvested crop), which have been weighted with respect to each other according to the weighting variable, in order to fulfill quality criteria which compete with each other (see at least [0020]; the variables are weighed against each other and compete with one another).

Regarding claim 9, Tuncer discloses all of the limitations of claim 1. Additionally, Tuncer discloses wherein a weighting variable is assigned to pairs of the competing quality criteria (see at least [0046]; the weighted variable may be assigned to two competing quality criteria), and is visualized via a virtual control element of the graphical user interface and is specified by the operator (see at least [0021] and [0046]; the geometric shape (i.e., virtual control element) may be altered by the operator).

Regarding claim 10, Tuncer discloses all of the limitations of claim 9. Additionally, Tuncer discloses wherein the virtual control element has a central position which corresponds to a balance of the competing quality criteria, which are assigned to the control element, with respect to each other (see at least Fig. 5 and [0021]; elements 208 and/or 224 each has a central position which corresponds to the balance of competing quality criteria), and 15a displacement of the virtual control element from the central position effectuates a change in the weighting variable, depending on the displacement direction (see at least Fig. 5 and [0021]; elements 208 and/or 224 each has may be altered to show an imbalance of the weighting variable based on the displacement direction) and, therefore, a change to the weighting of the competing quality criteria with respect to each other (see at least Fig. 5 and [0021]; elements 208 and/or 224 each has may be altered to show an imbalance of the weighting variable based on the displacement direction).

Regarding claim 15, Tuncer discloses a method for controlling a working machine, in particular 30an agricultural working machine, a forestry machine, or a construction machine , comprising multiple working elements for carrying out or assisting work  (see at least Fig. 1), and comprising a driver 28assistance system for controlling the working elements according to at least one processing strategy which is specified by the operator and is directed to the fulfillment of at least one quality criterion (see at least [0018]; criteria for the operation of the working machine are input into the operator assistance system (i.e., driver assistance system)), wherein the driver assistance system 5comprises a memory for storing data characterizing the at least one processing strategy  (see at least [0035]; memory device 70), a computing device for processing the data stored in the memory (see at least [0035]; processor 68), and a graphical user interface  (see at least [0035]; display device 66), wherein competing quality criteria, which have been weighted with respect to each other according to a weighting variable, 10are incorporated into the processing strategy (see at least [0020]; the variables are weighed against each other and compete with one another), wherein the weighting variable is visualized via a virtual control element of the graphical user interface and can be specified by the operator (see at least [0015]-[0017]; the variables are weighted and can be specified by the operator), the method comprising the steps of: 
registering with the driver assistance system the strategy 15selection behavior of the operator (see at least [0015]-[0017]; the most suitable type of optimization may be selected for operation based on the operating parameters set directly by the operator), 
predicting with the driver assistance system an optimization goal on the basis of the registered strategy selection behavior (see at least [0015]-[0017]; the most suitable type of optimization may be selected for operation based on the operating parameters set directly by the operator), and 
presenting an optimization proposal for the predicted 20optimization goal (see at least [0018]-[0020]; the input device may display the parameters and display the results),
wherein the driver assistance system makes a change, based on the accepted or adapted optimization proposal, to the weighting of the competing quality criteria, which is then incorporated into the processing strategy (see at least [0020]-[0024]; the competing criteria is weighted, changed by the user, and incorporated into the processing strategy. The change made by the operator results in changes to competing criterion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer.

Regarding claim 11, Tuncer discloses all of the limitations of claim 9. However, Tuncer does not explicitly teach wherein two of the competing quality criteria are the minimization of the working process parameter "damaged grain portion" and the maximization of the working process parameter "throughput", wherein, based 25on a change, made by the operator, to the weighting variable which is assigned to these competing quality criteria, the optimization proposal which is proposed and visualized is a change to the weighting of the competing quality criteria "maximization of the working process parameter 'threshed 30portion'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 26'cleanliness'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 'straw quality'" and "maximization of the working process 5parameter 'throughput'".
Additionally, the background of Tuncer, in the same field of endeavor, teaches wherein two of the competing quality criteria are the minimization of the working process parameter "damaged grain portion" and the maximization of the working process parameter "throughput" (see at least Fig. 5; the quality which corresponds to damaged grain competes with the throughput rate), wherein, based 25on a change, made by the operator, to the weighting variable which is assigned to these competing quality criteria (see at least [0021]), the optimization proposal which is proposed and visualized is a change to the weighting of the competing quality criteria "maximization of the working process parameter 'threshed 30portion'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 26'cleanliness'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 'straw quality'" and "maximization of the working process 5parameter 'throughput'" (see at least Fig. 5, [0003]-[0013], [0018], and [0021]; a variety of parameters that correspond to the labels claimed are altered and weighed differently depending on the input of the operator via the virtual input geometric shape; examiner notes that while not all of the parameters are specifically disclosed in the description of the present invention, Tuncer describes them in the Background ([0003]-[0013])).
It would have been obvious for one of ordinary skill in the art, before the time of filing, to try the parameters discussed in the disclosed background of Tuncer, because there were a finite number of known parameters specific to farming for Applicant to consider. 

Regarding claim 12, Tuncer discloses all of the limitations of claim 11. Additionally, Tuncer discloses wherein two of the competing quality criteria are the maximization of the working process parameter "threshed portion" and the maximization of the 10working process parameter "throughput" (see at least Fig. 5; the quality which corresponds to damaged grain competes with the throughput rate), wherein, based on a change, made by the operator, to the weighting variable which is assigned to these competing quality criteria (see at least [0021]), the optimization proposal, which is proposed and visualized, is a change to the weighting of the competing quality criteria "minimization of the 15working process parameter 'damaged grain portion'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 'cleanliness'" and "maximization of the working process parameter 'throughput'" 20and the weighting of the competing quality criteria "maximization of the working process parameter 'straw quality'" and "maximization of the working process parameter 'throughput'" (see at least Fig. 5, [0003]-[0013], [0018], and [0021]; a variety of parameters that correspond to the labels claimed are altered and weighed differently depending on the input of the operator via the virtual input geometric shape; examiner notes that while not all of the parameters are specifically disclosed in the description of the present invention, Tuncer describes them in the Background ([0003]-[0013])).
It would have been obvious for one of ordinary skill in the art, before the time of filing, to try the parameters discussed in the disclosed background of Tuncer, because there were a finite number of known parameters specific to farming for Applicant to consider. 

Regarding claim 13, Tuncer discloses all of the limitations of claim 11. Additionally, Tuncer discloses wherein two of the competing quality criteria are the maximization of the working process parameter "cleanliness" and the maximization of the working process parameter "throughput"  (see at least Fig. 5; the quality which corresponds to damaged grain competes with the throughput rate), wherein, based on a change, made by the operator, to the weighting variable which is 30assigned to these competing quality criteria  (see at least [0021]), the optimization proposal which is proposed and visualized is a change to the weighting of the competing quality criteria "minimization of the 27working process parameter 'damaged grain portion'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 'threshed 5portion'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 'straw quality'" and "maximization of the working process parameter 'throughput'" (see at least Fig. 5, [0003]-[0013], [0018], and [0021]; a variety of parameters that correspond to the labels claimed are altered and weighed differently depending on the input of the operator via the virtual input geometric shape; examiner notes that while not all of the parameters are specifically disclosed in the description of the present invention, Tuncer describes them in the Background ([0003]-[0013])).
It would have been obvious for one of ordinary skill in the art, before the time of filing, to try the parameters discussed in the disclosed background of Tuncer, because there were a finite number of known parameters specific to farming for Applicant to consider. 

Regarding claim 14, Tuncer discloses all of the limitations of claim 11. Additionally, Tuncer discloses wherein two of the competing quality criteria are the maximization of the working process parameter "straw quality" and the maximization of the working process parameter "throughput"  (see at least Fig. 5; the quality which corresponds to damaged grain competes with the throughput rate), wherein, based on a 15change, made by the operator, to the weighting variable which is assigned to these competing quality criteria (see at least [0021]), the optimization proposal which is proposed and visualized is a change to the weighting of the competing quality criteria "minimization of the working process parameter 'damaged grain portion'" and 20"maximization of the working process parameter ‘throughput’” or the weighting of the competing quality criteria "maximization of the working process parameter 'threshed portion'" and "maximization of the working process parameter ‘throughput’” or the weighting of the competing quality 25criteria "maximization of the working process parameter 'cleanliness'" and "maximization of the working process parameter 'throughput'"  (see at least Fig. 5, [0003]-[0013], [0018], and [0021]; a variety of parameters that correspond to the labels claimed are altered and weighed differently depending on the input of the operator via the virtual input geometric shape; examiner notes that while not all of the parameters are specifically disclosed in the description of the present invention, Tuncer describes them in the Background ([0003]-[0013])).
It would have been obvious for one of ordinary skill in the art, before the time of filing, to try the parameters discussed in the disclosed background of Tuncer, because there were a finite number of known parameters specific to farming for Applicant to consider. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663
/JAMES M MCPHERSON/Examiner, Art Unit 3663